Citation Nr: 1717405	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-30 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to June 28, 2015, and in excess of 10 percent from June 28, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970, and from January 1974 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A September 2015 rating decision by the Appeals Management Center (AMC) increased the rating to 10 percent effective June 28, 2015.  

In March 2015, the Board remanded the issue for further development to include a new VA audiological examination and to obtain outstanding treatment records to include a March 1, 2011 VA audiogram that had not been associated with the claims file.  As discussed below, the Board finds substantial compliance with its remand directives because the Veteran's medical records, specifically the March 1, 2011 VA audiogram, were obtained, and he was provided with VA examinations in June 2015 and February 2016.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDINGS OF FACT

1.  For the period prior to June 28, 2015, the Veteran's hearing loss was manifested by average puretone decibel losses in the frequencies of 1000, 2000, 3000, and 4000 Hertz of no greater than 55 decibels in the left ear and no greater than 63 decibels in the right ear, with Maryland CNC speech recognition scores no lower than 94 percent in either ear.

2.  For the period from June 28, 2015, the Veteran's hearing loss is manifested by average puretone decibel losses in the frequencies of 1000, 2000, 3000, and 4000 Hertz of no greater than 49 decibels in the left ear and no greater than 68 decibels in the right ear, with Maryland CNC speech recognition scores no lower than 80 percent in either ear.


CONCLUSIONS OF LAW

1.  For the period prior to June 28, 2015, the criteria for a compensable rating for bilateral hearing loss were not met.  38 U.S.C. A §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.85, Diagnostic Code 6100 (2016).

2.  From June 28, 2015, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. A §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  In this case, VA's duty to notify was satisfied by letter dated in July 2010. 

The duty to assist was met through the collection of pertinent treatment records and by providing the Veteran adequate examinations in March 2011, June 2015, and February 2016.  The Veteran has not reported the existence of outstanding relevant records, and the record does not otherwise suggest the presence of such records.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

Entitlement to a compensable rating from June 30, 2010 to June 28, 2015

The Veteran's bilateral hearing loss is rated according to a mechanical application of the rating schedule, using numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2016).  

The current rating criteria include an alternate method of rating exceptional patterns of hearing.  38 C.F.R. § 4.86 (2016).  That alternative method provides that, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2016). 

Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b) (2016).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation, I through XI, for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85(c) (2016).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, the existence of inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86 (2016).

The Veteran contends that his bilateral hearing loss disability warrants a compensable rating for the period from June 30, 2010 to June 28, 2015.  Specifically, the Veteran states that he has difficulty hearing speech during conversations, as well as while watching television.  An August 2010 statement from the Veteran's daughter noted that the Veteran appeared to be reading lips and straining to hear conversations.  A February 2011 statement from the Veteran's son notes the Veteran's hearing loss has necessitated people having to repeat themselves and the television being played at a very high volume.

An August 31, 2010 private audiological examination showed puretone thresholds for the left ear of 60, 90, 110, and 110 decibels at 1000, 2000, 3000, and 4000 Hertz.  The average puretone threshold was 92.5.  Puretone thresholds for the right ear were 70, 80, 95, and 110 decibels at 1000, 2000, 3000, and 4000 Hertz.  The average puretone threshold was 88.75.  Speech recognition scores were given, however the audiogram shows they were CIDW-22 scores and not the required Maryland CNC scores.  Thus, the Board must find that this test is not valid for rating purposes.  The Board notes that the puretone thresholds shown at this examination are significantly higher than those shown at VA audiograms.  This discrepancy is addressed below by the VA examiner who conducted the June 2015 VA audiogram.

A March 1, 2011 routine VA audiological examination showed puretone thresholds for the left ear of 25, 35, 75, and 80 decibels at 1000, 2000, 3000, and 4000 Hertz.  The average puretone threshold was 53.75.  Puretone thresholds for the right ear were 25, 35, 95, and 95 decibels at 1000, 2000, 3000, and 4000 Hertz.  The average puretone threshold was 62.5.  Speech recognition scores were given, however the examiner specifically noted they were CIDW-22 scores and not the required Maryland CNC Word List.  Thus, the Board must find that this test is not valid for rating purposes.

At a March 31, 2011 VA audiological examination, the Veteran had puretone thresholds for the left ear of 25, 35, 75, and 85 decibels at 1000, 2000, 3000, and 4000 Hertz.  Left ear speech discrimination was 94.  The average puretone threshold was 55.  From Table VI of 38 C.F.R. §4.85, Roman numeral I is derived for the left ear.  Puretone thresholds for the right ear were 25, 35, 95, and 95 decibels at 1000, 2000, 3000, and 4000 Hertz.  Right ear speech discrimination was 94.  The average puretone threshold was 62.5.  From Table VI of 38 C.F.R. § 4.85, Roman numeral II is determined for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the better ear, with column III, the poorer ear.  The audiological results do not satisfy the criteria for a compensable rating due to any exceptional hearing loss pattern.  38 C.F.R. § 4.86 (2016).  

The Board finds that the service-connected bilateral hearing loss disability met the criteria for a noncompensable rating but not higher, from June 30, 2010 to June 28, 2015.  




Entitlement to an increased rating in excess of 10 percent from June 28, 2015

A June 2015 VA audiological examination showed puretone thresholds for the left ear of 15, 30, 70, and 80 decibels at 1000, 2000, 3000, and 4000 Hertz.  Left ear speech discrimination was 80.  The average puretone threshold was 49.  From Table VI of 38 C.F.R. §4.85, Roman numeral III is derived for the left ear.  Puretone thresholds for the right ear were 25, 35, 95, and 95 decibels at 1000, 2000, 3000, and 4000 Hertz.  Right ear speech discrimination was 94.  The average puretone threshold was 62.5.  From Table VI of 38 C.F.R. § 4.85, Roman numeral IV is determined for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  A 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III, the better ear, with column IV, the poorer ear.  The audiological results do not satisfy the criteria for a compensable rating due to any exceptional hearing loss pattern.  38 C.F.R. § 4.86 (2016).  The examiner described the functional impact as maybe interfering with his ability to understand conversations in background noise and in situations where he is unable to see the speaker.  The examiner stated the Veteran communicated easily one-on-one but that he expressed frustration with general communication.  The examiner also noted that with the use of the hearing aids the Veteran had at home, and everyday communication strategies, he should be able to function well.  

The June 2015 VA examiner also commented on the discrepancy between the Veteran's VA audiograms and the private audiogram dated August 31, 2010 at Lake County Hearing and Balance Clinic.  The examiner stated that she couldn't speak to the accuracy of the testing methods, patient instruction, possible fluctuation in hearing sensitivity, or level of the Veteran's attentiveness or alertness on the day of the private exam, however, the examiner stated the June 2015 testing reliability was considered good, although the patient had to be reinstructed more than once.  The examiner also stated the June 2015 VA audiogram was consistent with the other two VA audiograms obtained March 1 and March 31, 2011, therefore the examiner stated she could confidently say that the VA audiograms are accurate measures of the Veteran's hearing.  

A February 2016 VA audiological examination showed puretone thresholds for the left ear of 5, 35, 75, and 80 decibels at 1000, 2000, 3000, and 4000 Hertz.  Left ear speech discrimination was 94.  The average puretone threshold was 48.75.  From Table VI of 38 C.F.R. §4.85, Roman numeral I is derived for the left ear.  Puretone thresholds for the right ear were 25, 45, 95, and 105 decibels at 1000, 2000, 3000, and 4000 Hertz.  Right ear speech discrimination was 94.  The average puretone threshold was 67.5.  From Table VI of 38 C.F.R. § 4.85, Roman numeral II is determined for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I,
the better ear, with column II, the poorer ear.  The audiological results do not satisfy the criteria for a compensable rating due to any exceptional hearing loss pattern.  38 C.F.R. § 4.86 (2016).  The functional impact of the Veteran's hearing loss was the necessity of others to repeat themselves when in conversation with the Veteran.  

The Board finds that the service-connected bilateral hearing loss disability met the criteria for a 10 percent rating but not higher, from June 28, 2015.  Based on the evidence of record, the rating criteria in excess of 10 percent have not been met or more nearly approximated from June 28, 2015.  


Extraschedular

The Board has also considered whether an extraschedular referral is warranted for the Veteran's bilateral hearing loss disability.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The rating criteria fully contemplate the Veteran's disability as noted above.  The Veteran's struggle to comprehend verbal conversations or the television are factors contemplated in the regulations and rating criteria as defined.  As the rating criteria adequately contemplate the Veteran's symptoms, referral for consideration of 38 C.F.R. § 3.321 is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.  In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.


ORDER

A compensable disability rating for bilateral hearing loss for the period prior to June 28, 2015 is denied.

A disability rating in excess of 10 percent for bilateral hearing loss from June 28, 2015 is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


